F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         JUN 22 2004
                            FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    In re: GERALD WEDEL and LETHA
    WEDEL,

              Debtors,

    _______________________________

    GERALD WEDEL; LETHA WEDEL,

              Appellants,

    v.                                                No. 03-3240
                                                   (BAP No. KS-03-049)
    CENTERA BANK,                                        (BAP)

              Appellee.




                            ORDER AND JUDGMENT          *




Before EBEL , BALDOCK , and LUCERO , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         This appeal is taken from an order of the Bankruptcy Appellate Panel

(BAP) dismissing appellants’ appeal from a bankruptcy court order granting

appellee’s motion to lift the automatic stay, thereby permitting appellee to enforce

the liens securing its claims against appellants’ crops and farm equipment in

accordance with state law. The BAP dismissed appellants’ appeal for lack of

jurisdiction because it was untimely filed. Appellants did not obtain a stay of that

order.

         Since then, appellee has secured a state court order permitting it to take

possession of, and sell certain equipment subject to, appellants’ claimed

exemption of $15,000 as tools of the trade. A public foreclosure sale was held

earlier this year and, as required by the bankruptcy court, the first $15,000 of the

sale proceeds was remitted to the appellants. We issued a show cause order

directing appellants to brief the issue of mootness. In response, appellants have

addressed only the merits underlying their appeal to the BAP and their

justification for filing an untimely notice of appeal.




                                            -2-
       “A case is moot when it is impossible for the court to grant any effectual

relief whatever to a prevailing party.”     Office of Thrift Supervision v. Overland

Park Fin. Corp. (In re Overland Park Fin. Corp. ), 236 F.3d 1246, 1254 (10th Cir.

2001) (further quotations omitted). A bankruptcy appeal becomes moot when the

bankruptcy court has granted relief from an automatic stay, the debtor has failed

to obtain a stay of that order pending appeal, and the creditor has conducted a

foreclosure sale.   See Out of Line Sports, Inc. v. Rollerblade, Inc.    , 213 F.3d 500,

502 (10th Cir. 2000) . “An appeal is moot if the court of appeals can no longer

grant effective relief because the object of the suit has been transferred.”      Id. at

501.

       Accordingly, this appeal is moot and is DISMISSED for that reason.



                                                          Entered for the Court



                                                          David M. Ebel
                                                          Circuit Judge




                                             -3-